Citation Nr: 1121189	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  09-32 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased disability rating in excess of 10 percent for chondromalacia, right knee.

2. Entitlement to an increased disability rating in excess of 10 percent for residuals of a right ankle sprain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1955 to November 1985.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina which continued the 10 percent disability ratings.  The Veteran's claims have subsequently been transferred to the St. Petersburg, Florida, Regional Office (RO).

In January 2011, the Veteran submitted a statement stating that he would like an earlier effective date for his service connected tinnitus if the current issues on appeal are denied.  While a decision in the instant appeals have not been made for the reasons stated below, the Board interprets the Veteran's January 2011 statement as a new claim for an earlier effective date and is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim. 38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

The Veteran was initially granted service connection for chondromalacia, right knee, and for residuals of a right ankle sprain in a November 2007 rating decision; both disabilities were assigned a 10 percent evaluation, effective November 13, 2006.  The Veteran did not appeal.  However, in January 2008, he requested an increased rating for these claims.  A November 2008 rating decision continued the ratings.  Subsequently, the Veteran timely appealed. 

In conjunction with his claim for benefits, the record reveals that he underwent VA medical examinations in July 2007, January 2008, and January 2010.  

A review of the January 2008 and January 2010 examination reports reveals that prior to the examinations, the VA examiner did not review the appellant's claims folder. Specifically, when the Veteran was examined in January 2010, the VA examiner noted that he had not reviewed the claims folder.  In fact, the RO noted in the examination request that the "[c]laims folder [was] not needed for evaluation."  However, the Board finds that when VA examinations are performed, and there is no indication that the VA examiners took into account the records of prior medical treatment, the evaluation could not be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the Veteran must be afforded a new VA examination in order to resolve any previous unclear findings that may exist concerning the disabilities at issue.  See Green, supra.  (Fulfillment of the statutory duty to assist "includes the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"); see also 38 C.F.R. § 4.2 (2010) ("if the [examination] report does not contain sufficient detail, it is incumbent on the rating board to return the report as inadequate for rating purposes"); 38 C.F.R. § 4.10 (2010) (the examiner must give a "full description of the effects of disability upon the person's ordinary activity"); Schafrath v. Derwinski, 1 Vet. App. 589, 594. A new and complete examination will provide the Board with a basis to either agree or refute the Veteran's various assertions, and will provide the VA with a more complete picture of whether an increased rating may be or should have been granted for the Veteran's right knee and right ankle disabilities.

The Board would also note that a review of the claims folder suggests that the claims folder is not complete.  The July 2007 VA examination report is absent from the claims file.  The missing July 2007 VA examination report must be associated with the claims folder prior to the Veteran's re-examination, so that the VA examiner may have a complete record of the Veteran's treatment during the long course of this appeal.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board is unable to make a determination in this matter without review of this evidence, and thus a remand is required.  Thus, the claim is also remanded so that the July 2007 VA examination report may be obtained and included in the claims folder.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should take appropriate action to obtain all of the Veteran's treatment records that are not currently incorporated into the claims file, specifically the July 2007 VA examination report.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

2. Once all outstanding records have been obtained and associated with the claims file, the Veteran should be scheduled for a VA examination before an appropriate specialist to determine the current level of severity of his service-connected right knee disability.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review and should be noted in the report.  The examiner should describe in detail all symptomatology associated with the Veteran's service-connected right knee disability.

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3. Once all outstanding records have been obtained and associated with the claims file, the Veteran should be scheduled for a VA examination before an appropriate specialist to determine the current level of severity of his service-connected right ankle disability.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review and should be noted in the report.  The examiner should describe in detail all symptomatology associated with the Veteran's service-connected right ankle disability.

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right ankle.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4. To help avoid future remand, VA must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. After completion of the above, the claims should be reviewed in light of any new evidence.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond, if the claim is denied.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


